DETAILED ACTION

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features recited in Applicant’s independent claims 1 and 10, namely (using claim 1 as an example):

a high-resolution image capture system, comprising: 
an image storage device to store images, image data, and tiles of said images, 
wherein said images are one or more of a source image, a first image, a second image, and a final image, and 
wherein said tiles are one or more of intermediate tiles, corresponding tiles, and final tiles of said final image; and 
an image processor to generate said first image and said second image from said source image and to generate final tiles of said final image by processing said first image and said second image, 
wherein said first image is a higher resolution than said second image, and said processing includes: 
determining said intermediate tiles from said first image and said corresponding tiles from said second image; 
determining frequency spectrum data sets for each of said intermediate tiles and said corresponding tiles; 
interpolating said frequency spectrum data sets from each of said intermediate tiles and said respective corresponding tiles, 
wherein said interpolating includes determining an interpolation region shape for said frequency spectrum data sets and calculating an interpolation coefficient utilizing said interpolation region shape; and 
converting said interpolated frequency spectrum data sets to said final tiles.
.
	The closest prior art to the above claim features includes what is of record in this application and family history. Of these references, the following is noted:

Freeman, W. T., Jones, T. R., & Pasztor, E. C. (2002). Example-based super-resolution. IEEE Computer graphics and Applications, 22(2), 56-65.  The instant reference teaches a one-pass, training-based super resolution algorithm for image processing (p. 56).  The instant reference further teaches using high-resolution images to generating a training dataset (see p. 58).  Beginning at page 60, the instant reference describes its approach and algorithm, namely (quoting page 61): “[our]  one-pass super-resolution generates the missing high-frequency content of a zoomed image as a sequence of predictions from local image information. We subdivide the input image into low-frequency patches that are traversed in raster-scan order. At each step, a high-frequency patch is selected by a nearest neighbor search from the training set based on the local low frequency details and adjacent, previously determined high-frequency patches”

Glasner, D., Bagon, S., & Irani, M. (2009, September). Super-resolution from a single image. In 2009 IEEE 12th international conference on computer vision (pp. 349-356). IEEE. The instant reference combines two prior approaches for super resolution: (1) classical multi-image approach; and (2) example-based super resolution (see Abstract and Introduction).  Figure 4 provides an illustration of the approach of the instant reference, in part: 



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



However, the above references, in combination with remaining references of record in this application, would not have rendered obvious the specific combination of features as per Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613